SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMay 15, 2015 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 1Q15 results São Paulo, May 14, 2015 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the first quarter of 2015 (1Q15) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2014 . R$ million 1. Financial highlights R$ million 1Q15 1Q14 Chg. (R$) % (+) Gross operating revenue 2,004.5 2,444.5 (440.0) (18.0) (+) Construction revenue 588.4 531.2 57.2 10.8 (-) COFINS and PASEP taxes 124.3 183.7 (59.4) (32.3) () Net operating revenue 2,468.6 2,792.0 (323.4) (11.6) (-) Costs and expenses 789.1 1,515.5 (726.4) (47.9) (-) Construction costs 576.4 520.5 55.9 10.7 (+) Equity result 1.1 (0.4) 1.5 (375.0) (+) Other operating revenue/expenses, net 32.1 (43.1) 75.2 (174.5) () Earnings before financial result, income tax and social contribution 1,136.3 712.5 423.8 59.5 (+) Financial result (985.8) 27.5 (1,013.3) (3,684.7) () Earnings before income tax and social contribution 150.5 740.0 (589.5) (79.7) (+) Income tax and social contribution 167.7 (262.4) 430.1 (163.9) Net Income 318.2 477.6 (159.4) (33.4) Earnings per share* (R$) 0.47 0.70 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 1Q15 1Q14 Chg. (R$) % Net income 318.2 477.6 (159.4) (33.4) (+) Income tax and social contribution 262.4 (430.1) (163.9) (+) Financail result 985.8 (27.5) 1,013.3 (3,684.7) (+) Other operating revenues/expenses, net 43.1 (75.2) (174.5) () Adjusted EBIT* 1,104.2 755.6 348.6 46.1 (+) Depreciation and amortization 253.3 260.2 (6.9) (2.7) () Adjusted EBITDA ** 1,357.5 1,015.8 341.7 33.6 (%) Adjusted EBITDA margin 55.0 36.4 (*) Adjusted EBIT is net income before: (i) other operating revenues/expenses; (ii) financial result; and (iii) income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 1Q15, net operating revenue, including construction revenue, reached R$ 2.5 billion; an 11.6% decrease compared to 1Q14. Costs and expenses, including construction costs, totaled R$ 1.4 billion, down by 32.9% compared to R$ 2.0 billion recorded in 1Q14. Excluding the R$ 696.3 million reimbursement from the São Paulo state government, costs and expenses increased R$ 25.8 million or 1.3%. Adjusted EBIT, in the amount of R$ 1.1 billion, grew 46.1% from R$ 755.6 million recorded in the same quarter of the previous year. Adjusted EBITDA, in the amount of R$ 1.4 billion, increased 33.6% from R$ 1.0 billion recorded in 1Q14 . The adjusted EBITDA margin was 55.0% in 1Q15, versus 36.4% in 1Q14. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 71.6% in 1Q15 (44.5% in 1Q14). Net income totaled R$ 318.2 million, 33.4% lower than R$ 477.6 million recorded in 1Q14. 2. Gross operating revenue Gross operating revenue from water and sewage, not including construction revenue, totaled R$ 2.0 billion, a drop of R$ 440.0 million or 18.0%, when compared to the R$ 2.4 billion recorded in 1Q14. The main factors that led to this variation were: · Bonus granted within the Water Consumption Reduction Incentive Program, with a R$ 211.2 million impact in 1Q15, versus the R$ 10.7 million recorded in 1Q14; and Page 2 of 12 · Decrease of 11.7% in the Company’s total billed volume (13.2% in water and 9.7% in sewage). The decline in gross operating revenue was mitigated by the application of the 6.5% tariff increase since December 2014 and the effect of the contingency tariff, totaling R$ 79.3 million. 3. Construction revenue Construction revenue increased R$ 57.2 million or 10.8%, when compared to 1Q14. The variation was mainly due to higher investments in 1Q15. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 1Q15 1Q14 % 1Q15 1Q14 % 1Q15 1Q14 % Residential 369.0 410.6 (10.1) 308.7 340.3 (9.3) 677.7 750.9 (9.7) Commercial 40.5 44.9 (9.8) 38.1 42.0 (9.3) 78.6 86.9 (9.6) Industrial 8.5 10.2 (16.7) 9.9 11.2 (11.6) 18.4 21.4 (14.0) Public 10.5 13.7 (23.4) 8.0 10.6 (24.5) 18.5 24.3 (23.9) Total retail 428.5 479.4 364.7 404.1 793.2 883.5 Wholesale 53.4 75.5 (29.3) 6.3 6.6 (4.5) 59.7 82.1 (27.3) Total 481.9 554.9 371.0 410.7 852.9 965.6 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 1Q15 1Q14 % 1Q15 1Q14 % 1Q15 1Q14 % Metropolitan 267.9 308.9 (13.3) 230.9 262.9 (12.2) 498.8 571.8 (12.8) Regional (2) 160.6 170.5 (5.8) 133.8 141.2 (5.2) 294.4 311.7 (5.6) Total retail 428.5 479.4 364.7 404.1 793.2 883.5 Wholesale 53.4 75.5 (29.3) 6.3 6.6 (4.5) 59.7 82.1 (27.3) Total 481.9 554.9 371.0 410.7 852.9 965.6 (1) Unaudited (2) Including coastal and interior region Page 3 of 12 5. Costs, administrative and selling expenses In 1Q15, costs, administrative and selling expenses, dropped 32.9% (R$ 670.5 million). Excluding construction costs, total costs and expenses dropped 47.9%. As a percentage of net revenue, cost and expenses was 55.3% in 1Q15 and 72.9% in 1Q14. The R$ 670.5 million decline in costs and expenses and their reduced share in net revenue were mainly caused by the São Paulo state government reimbursement. R$ million 1Q15 1Q14 Chg. (R$) % Payroll and benefits 534.5 496.7 37.8 7.6 Supplies 48.7 47.1 1.6 3.4 Treatment supplies 72.3 69.7 2.6 3.7 Services 295.9 314.7 (18.8) (6.0) Electric power 159.1 140.0 19.1 13.6 General expenses 54.4 152.7 (98.3) (64.4) Tax expenses 19.9 19.7 0.2 1.0 São Paulo state government reimbursement (696.3) - (696.3) - Sub-total 488.5 1,240.6 Depreciation and amortization 253.3 260.2 (6.9) (2.7) Credit write-offs 47.3 14.7 32.6 221.8 Sub-total 300.6 274.9 25.7 9.3 Costs and expenses 789.1 1,515.5 Construction costs 576.4 520.5 55.9 10.7 Costs, adm., selling and construction expenses 1,365.5 2,036.0 % of net revenue 55.3 72.9 5.1. Payroll and benefits In 1Q15 payroll and benefits grew R$ 37.8 million or 7.6%, due to the following: · R$ 19.8 million increase due to the 6.8% increase in average wages since May 2014 and the changes from the career and wage plan; · $ 8.8 million upturn in the provision for the Pension Plan, arising from changes in actuarial assumptions; · R$ 4.9 million increase in overtime pay, mainly due to wage adjustment in the period, and the higher number of hours worked, as a result of the management and intensification of water systems maintenance; and · R$ 2.1 million, due to the 7.1% adjustment in healthcare expenses since July 2014. 5.2. Treatment supplies In 1Q15, expenses with treatment supplies increased R$ 2.6 million or 3.7%, from R$ 69.7 million to R$ 72.3 million, chiefly due to the beginning of the use of products that reduce the algae bloom in the São Paulo Metropolitan Region’s water sources since April 2014, with a R$ 3.2 million impact. 5.3. Services Services expenses, in the amount of R$ 295.9 million, dropped R$ 18.8 million or 6.0%, in comparison to the R$ 314.7 million in 1Q14. The main factors were: · Lower estimate of service expenses, totaling R$ 22.2 million, especially due to the recognition, in 1Q14, of expenses with legal services related to the agreement for the resumption of operations in the city of Diadema; and · R$ 7.0 million decrease in advertising campaigns. On the other hand, the following increases occurred: Page 4 of 12 · Hiring of services in the amount of R$ 7.4 million, mainly due to the beginning of operations in the municipality of Diadema, in March of 2014, in the amount of R$ 6.4 million; and · Maintenance of domestic sewage connections in several areas of the São Paulo metropolitan region, totaling R$ 4.7 million. 5.4. Electric power Electric power expenses totaled R$ 159.1 million, an increase of R$ 19.1 million or 13.6% in comparison to the R$ 140.0 million in 1Q14, chiefly due to the average increase of 11.7% in free market tariffs and of 31.6% in regulated market tariffs. These increases were partially offset by the average decrease of 13.3% of the Company’s total electric power consumption in 1Q15. 5.5. General expenses General expenses dropped R$ 98.3 million or 64.4%, totaling R$ 54.4 million, versus the R$ 152.7 million recorded in 1Q14 mainly due to: · R$ 77.4 million decrease in the provision for lawsuits; and · Lower provision for the Municipal Fund for Environmental Sanitation and Infrastructure , in the amount of R$ 22.6 million, as a result of the decrease in revenues with the municipality of São Paulo. 5.6. São Paulo state government reimbursement In 1Q15, the Company entered into an agreement with the São Paulo state government to receive the undisputed amount, related to the state’s debt with the Company, for the payment of the benefits to former employees (G0) dealt with by state Law 4,819, of August 26, 1958, that generated a credit in the result in the amount of R$696.3 million. 5.7. Depreciation and amortization R$ 6.9 million decrease or 2.7%, reaching R$ 253.3 million in comparison to the R$ 260.2 million recorded in 1Q14, largely due to higher provision for the amortization related to the transfer of works held in 1Q14. 5.8. Credit write-offs Credit write-offs increased R$ 32.6 million, especially due to the complement of the provision related to the breach of agreements with municipal clients in 1Q15. 6. Other operating revenues and expenses, net Other operating revenues/expenses, net, recorded a R$ 75.2 million positive variation. 6.1. Other operating revenues An increase of R$ 12.8 million in other operating revenues, especially through the sale of surplus electricity, totaling R$ 21.8 million, partially offset by the decline in revenue from Rational Use of Water Program (PURA), totaling R$ 8.8 million. 6.2. Other operating expenses Recorded a R$ 62.4 million decrease, mainly due to: Page 5 of 12 · Provision for the write-off of construction works and projects, in 1Q14, in the amount of R$ 31.4 million, non-recurring; · Lower provision for the write-off of hydrometers, resulting in a R$ 20.2 million drop; and · Provision for losses with contractual payments, as a result of the agreement with the municipality of Diadema, in 1Q14, totaling R$ 13.0 million. 7. Financial result R$ million 1Q15 1Q14 Chg. % Financial expenses, net of revenues (65.6) 1.8 (2.7) Net monetary and exchange variation 93.1 (1,015.1) (1,090.3) Financial result 27.5 7.1. Financial revenues and expenses R$ million 1Q15 1Q14 Chg. % Financial expenses Interest and charges on domestic loans and financing (82.2) (4.5) 5.5 Interest and charges on international loans and financing (24.4) (6.0) 24.6 Other financial expenses (20.2) (30.5) 10.3 (33.8) Total financial expenses 0.1 Financial revenues 73.5 71.5 2.0 2.8 Financial expenses net of revenues 1.8 7.1.1. Financial expenses Financial expenses grew R$ 0.2 million. The main reasons were: · R$ 4.5 million increase in interest and charges on domestic loans and financing, mainly due to the higher interest on debentures, due to the 19 th debenture issue in June 2014; · R$ 6.0 million increase in interest and charges on international loans and financing, due to the US dollar and Yen appreciation versus the Brazilian Real in 1Q15 (20.8% and 20.3%, respectively), when compared to the depreciation recorded in 1Q14 (-3.4% and -1.6%, respectively); and · R$ 10.3 million decrease in other financial expenses, largely due to the lower provision for financial charges of lawsuits. 7.1.2. Financial revenues Financial revenues increased R$ 2.0 million or 2.8%, due to interest over instalment agreement held in the period. 7.2. Monetary and exchange rate variation on assets and liabilities R$ million 1Q15 1Q14 Chg. % Monetary variation on loans and financing (33.0) (23.2) 70.3 Exchange rate variation on loans and financing 117.0 (1,001.5) (856.0) Other monetary variations (12.2) (15.9) 3.7 (23.3) Monetary/exchange rate variation on liabilities 68.1 Monetary/exchange rate variation on assets 30.9 25.0 5.9 23.6 Monetary/exchange rate variation, net 93.1 Page 6 of 12 7.2.1. Monetary/exchange rate variation on liabilities The effect on the monetary/currency exchange variation on liabilities in 1Q15 was R$ 1,021.0 million, higher than in 1Q14, especially due to: · An increase of R$ 23.2 million in expenses with monetary variation on domestic loans and financing, chiefly due to the increase in the IPCA in 1Q15 (3.8%) compared to the decrease recorded in 1Q14 (-2.2%); and · An upturn of R$ 1,001.5 million in expenses with exchange variation on loans and financing, due to the appreciation of the US dollar and the Yen versus the Brazilian Real in 1Q15 (20.8% and 20.3%, respectively), when compared to the depreciation recorded in 1Q14 (-3.4% and -1.6%, respectively). 7.2.2. Monetary/Exchange rate variation on assets R$ 5.9 million increase, mainly due to the monetary updates on judicial deposits. 8. Income tax and social contribution In 1Q15, the Company recorded tax losses of R$ 548.0 million, mainly due to the permanent difference arising from the GESP agreement. These tax losses resulted in the recognition of deferred income tax/social contribution in the amount of R$ 186.3 million. 9. Indicators 9.1. Operating As a result of the water crisis, there was a substantial reduction in thewater production volume, down by 21.2%. There was also a substantial decline in the index that measures water losses per connection per day (IPDT) which came to290 liters/connection x day versus 366 liters/connection x day on the same period last year. This reduction was the result not only of loss control initiatives, but also of the water crisis and the consequent need to reduce the networkpressure as ademand management mechanism. Operating indicators * 1Q15 1Q14 % Water connections 8,258 7,938 4.0 Sewage connections 6,705 6,386 5.0 Population directly served - water 25.3 24.6 2.8 Population directly served - sewage 22.5 21.6 4.2 Number of employees 14,167 14,920 (5.0) Water volume produced 613 778 (21.2) IPM - Measured water loss (%) 29.1 30.8 (5.5) IPDt (liters/connectionxdays) 290.0 366.0 (20.8) Total connections, active and inactive, in thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters (*) Unaudited Page 7 of 12 9.2. Financial Economic Indexes * (quarter end) 1Q15 1Q14 Amplified Consumer Price Index (IPCA) - % 3.83 2.18 Referential Rate (TR) - % 0.23 0.19 Interbank Deposit Certificate (CDI) - % 2.81 2.4 US DOLAR (R$) 3.2080 2.2630 YEN (R$) 0.02675 0.02197 (*) Unaudited 10. Loans and financing R$ million INSTITUTION 2021 and onwards Total Local market Caixa Econômica Federal 50.6 70.3 74.6 78.8 82.1 85.9 712.1 1,154.4 Debentures 583.7 358.7 882.4 586.6 671.4 373.2 568.5 4,024.5 BNDES 40.5 68.8 73.7 73.7 73.7 56.1 286.7 673.2 Commercial Leasing 8.5 18.9 19.9 21.1 22.3 24.4 376.9 492.0 Others 0.5 0.6 0.7 0.5 - - - 2.3 Interest and charges 62.0 18.4 - 80.4 Local market total 6,426.8 International market BID 105.9 122.4 175.9 95.4 95.4 95.4 1,092.7 1,783.1 BIRD - 4.9 9.8 132.1 146.8 Eurobonds - 448.9 - - - 1,118.1 - 1,567.0 JICA 29.3 58.6 59.5 60.5 87.3 87.3 995.4 1,377.9 BID 1983AB 76.8 76.8 76.8 76.5 56.8 56.0 73.1 492.8 Interest and charges 51.0 1.6 - 52.6 International market total 5,420.2 Total 11. Capex Planned investments for 2015 total approximately R$ 2.4 billion, of which R$ 579,5 million was invested in 1Q15. Page 8 of 12 12. Conference calls In Portuguese May 19, 2015 9:30 am (US EST) / 10:30 am (Brasília) Dial in: 55 (11) 3728-5971 ou 55 (11) 3127-4971 Code: Sabesp Replay available for 7 days Dial in: 55 (11) 3127-4999 Code: 549817455 Click here to access the webcast In English May 19, 2015 2:00 pm (Brasília) / 1:00 pm (US EST) Dial in: 1 (412) 317-6776 Code: Sabesp Replay available for 7 days Dial in: 1(412) 317-0088 Code: 10063466 Click here to access the webcast For more information, please contact: Mario Arruda Sampaio Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 9 of 12 Income Statement Brazilian Corporate Law R$ '000 1Q15 1Q14 Gross Operating Revenue Water Supply - Retail 1,092,104 1,307,732 Water Supply - Wholesale 16,357 9,467 Sewage Collection and Treatment 856,367 1,087,196 Sewage Collection and Treatment - Wholesale 7,557 4,376 Construction Revenue - Water 304,504 218,101 Construction Revenue - Sewage 283,962 313,126 Other Services 32,107 35,661 Taxes on Sales and Services - COFINS and PASEP (124,317) (183,729) Net Operating Revenue Operating Costs (1,758,677) (1,678,717) Gross Profit Operating Expenses Selling (184,481) (156,597) Administrative 577,608 (200,674) Other operating revenue (expenses), net 32,057 (43,069) Operating Income Before Shareholdings Equity Result 1,114 (368) Earnings Before Financial Results, net Financial, net (101,794) (89,146) Exchange gain (loss), net (883,966) 116,665 Earnings before Income Tax and Social Contribution Income Tax and Social Contribution Current - (276,717) Deferred 167,676 14,279 Net Income (loss) for the period Registered common shares ('000) Earnings per shares - R$ (per share) Depreciation and Amortization Adjusted EBITDA % over net revenue 55.0% 36.4% Page 10 of 12 Balance Sheet Brazilian Corporate Law R$ '000 ASSETS 03/31/2015 12/31/2014 Current assets Cash and cash equivalents 1,737,971 1,722,991 Trade accounts receivable 1,056,002 1,034,820 Accounts receivable from related parties 204,228 121,965 Inventories 59,877 66,487 Restricted cash 21,881 19,750 Recoverable taxes 174,572 148,768 Other accounts receivable 115,721 100,664 Total current assets Noncurrent assets Trade accounts receivable 171,172 189,458 Accounts receivable from related parties 700,197 102,018 Escrow deposits 84,657 69,488 Deferred income tax and social contribution 377,154 209,478 Water National Agency – ANA 125,103 122,634 Other accounts receivable 89,188 87,286 Investments 22,093 21,223 Investment properties 54,039 54,039 Intangible assets 26,309,189 25,979,526 Property, plant and equipment 309,721 304,845 Total noncurrent assets Total assets LIABILITIES AND EQUITY 03/31/2015 12/31/2014 Current liabilities Trade payables and contractors 238,468 323,513 Current portion of long-term loans and financing 1,378,233 1,207,126 Accrued payroll and related charges 370,597 387,971 Taxes and contributions 61,038 74,138 Interest on shareholders' equity payable 214,523 214,523 Provisions 601,926 625,092 Services payable 402,830 318,973 Public-Private Partnership – PPP 38,508 38,047 Program Contract Commitments 161,778 189,551 Other liabilities 92,687 101,642 Total current liabilities Noncurrent liabilities Loans and financing 10,468,794 9,578,641 Deferred Cofins and Pasep 129,120 129,351 Provisions 501,816 595,255 Pension obligations 2,771,585 2,729,598 Public-Private Partnership – PPP 352,680 330,236 Program Contract Commitments 18,621 18,208 Other liabilities 186,980 189,172 Total noncurrent liabilities Total Liabilities Equity Capital stock 10,000,000 10,000,000 Earnings reserves 3,694,151 3,694,151 Other comprehensive income (389,748) (389,748) Accrued earnings 318,178 - Total equity Total equity and liabilities Page 11 of 12 Cash Flow Brazilian Corporate Law R$ '000 Jan-Mar/2015 Jan-Mar/2014 Cash flow from operating activities Profit before income tax and social contribution Adjustment for: Depreciation and amortization 253,308 260,258 Residual value of property, plant and equipment and intangible assets written-off (8,301) 370 Allowance for doubtful accounts 47,343 14,693 Provision and inflation adjustment (84,524) 18,881 GESP Agreement (696,283) - Interest calculated on loans and financing payable 121,043 109,137 Inflation adjustment and foreign exchange gains (losses) on loans and financing 940,559 (83,982) Interest and inflation adjustment losses 6,045 5,023 Interest and inflation adjustment gains (14,807) - Financial charges from customers (49,035) (42,106) Margin on intangible assets arising from concession (12,090) (10,755) Provision for Consent Decree (TAC) (43,148) 4,732 Equity result (1,114) 368 Provision from São Paulo agreement 68,423 89,511 Provision for defined contribution plan 2,044 1,877 Pension obligations 81,914 72,324 Other adjustments (3,563) 81,108 Changes in assets Trade accounts receivable 2,367 123,704 Accounts receivable from related parties 12,556 12,896 Inventories 6,638 4,051 Recoverable taxes (25,804) - Escrow deposits (648) 5,119 Other accounts receivable (19,428) (39,623) Changes in liabilities Trade payables and contractors (11,648) (5,028) Services received 15,434 87,576 Accrued payroll and related charges 25,774 47,445 Taxes and contributions payable 4,643 (61,779) Deferred Cofins/Pasep (231) 2,505 Provisions (32,081) (105,075) Pension obligations (39,927) (38,929) Other liabilities (8,182) (114,429) Cash generated from operations Interest paid (193,558) (179,173) Income tax and contribution paid (17,743) (193,861) Net cash generated from operating activities Cash flows from investing activities Acquisition of intangibles (519,959) (510,440) Restricted cash (2,131) (86,725) Investment increase 244 (3) Purchases of tangible assets (8,402) (7,471) Net cash used in investing activities Cash flow from financing activities Loans and financing Proceeds from loans 311,671 198,444 Repayments of loans (203,905) (184,930) Public-Private Partnership – PPP (5,611) (4,912) Program Contract Commitments (33,405) (10,354) Net cash generated by financing activities Cash reduce and cash equivalents Represented by: Cash and cash equivalents at beginning of the period 1,722,991 1,782,001 Cash and cash equivalents at end of the period 1,737,971 1,982,472 Cash reduce and cash equivalents Page 12 of 12 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:May 15, 2015 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
